Franklin App. No. 10AP-267, 2011-Ohio-1486.
On motion for reconsideration. Motion for reconsideration granted to the following extent:
Paragraph 17 of the opinion issued in this case is modified to read as follows:
{¶ 17} “Scheduled loss” benefits are paid to an injured worker for the loss or loss of use of a body part according to a schedule in R.C. 4123.57(B). State ex rel. Moorehead, v. Indus. Comm., 112 Ohio St.3d 27, 2006-Ohio-6364, 857 N.E.2d 1203; State ex rel. Miller v. Indus. Comm., 97 Ohio St.3d 418, 2002-Ohio-6664, 780 N.E.2d 268, ¶ 7.
O’Donnell, J., dissents.